Citation Nr: 0728319	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  06-12 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
30 percent for 
post-traumatic stress disorder (PTSD), from December 19, 2000 
to August 9, 2005, and to a rating higher than 50 percent for 
this condition since August 10, 2005.

2.  Entitlement to an effective date earlier than August 10, 
2005 for the 50 percent disability rating for the PTSD.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to July 
1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2001 decision of the RO in Philadelphia, 
Pennsylvania, which granted service connection for PTSD and 
assigned an initial 30 percent rating for this condition 
retroactively effective from December 19, 2000.  The veteran 
appealed for a higher initial rating.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  In August 2005, during the pendency 
of his appeal, the RO increased the rating to 50 percent - 
but only effective as of August 10, 2005.  He initially 
indicated in September 2005, in response to that decision, 
that he was satisfied with this higher 50 percent rating for 
his PTSD.  But in a later October 2005 statement (on VA Form 
646), and again during an October 2006 videoconference 
hearing, his representative indicated they want an even 
higher rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  
They also requested an earlier effective date for the 50 
percent rating.

To the extent the veteran is claiming entitlement to a rating 
higher than 50 percent for his PTSD since August 10, 2005, 
the Board is remanding this issue to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.  But the Board will go ahead 
and decide his claims to the extent they concern his 
purported entitlement to an effective date and rating higher 
than 30 percent before then.


FINDINGS OF FACT

1.  For the period at issue prior to August 10, 2005, the 
veteran's PTSD caused no more than an occasional decrease in 
his work efficiency and only an intermittent inability to 
perform his occupational tasks.

2.  There is no persuasive medical evidence of record dated 
earlier than August 10, 2005, suggesting the veteran met the 
requirements for a 50 percent rating for his PTSD.  So prior 
to that date, it was not factually ascertainable that he was 
entitled to this higher rating (as opposed to his former 30 
percent rating).


CONCLUSIONS OF LAW


1.  The criteria are not met for an initial rating higher 
than 30 percent for the PTSD from December 19, 2000 through 
August 9, 2005.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

2.  The criteria also are not met for an effective date 
earlier than August 10, 2005, for the higher 50 percent 
rating for the PTSD.  38 U.S.C.A. §§ 5101, 5103, 5107, 5110 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.400 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).

These requirements apply to all five elements of a service 
connection claim:  1) veteran status, 2) existence of a 
disability, 3) a connection between the veteran's service and 
the disability, 4) degree of disability, and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  See also Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).

Here, records show the RO sent the veteran VCAA letters in 
January and June 2001 when he was trying to establish his 
underlying entitlement to service connection for PTSD, which, 
as mentioned, since has been granted in the September 2001 
rating decision at issue.  Also in that decision, the RO 
assigned the initial disability rating and effective date.  
In Dingess, the Court held that "[i]n cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated - it has 
been proven."  The Court further held in Dingess that when a 
claim has been proven, the purpose of section 5103(a) has 
been satisfied and notice under its provision is no longer 
applicable.  But in the Dunlap decision, also cited above, 
the Court clarified this is only true if the grant of service 
connection and assignment of the initial disability rating 
and effective date occurred prior to the VCAA's enactment - 
meaning before November 9, 2000.  If, on the other hand, 
as here, this did not occur until after the enactment of the 
VCAA, the veteran is entitled to pre-initial decision notice 
concerning all elements of his claim - including the 
downstream disability rating and effective date elements.  
And if this did not occur, there is a question of whether 
this is prejudicial error.

Here, although the RO admittedly did not send the veteran 
notice concerning the downstream disability rating and 
effective date elements of his claim before initially 
adjudicating it in September 2001, the RO included those 
additional elements in an April 2006 cover letter to the 
statement of the case (SOC), and in September 2006 he was 
sent another letter that again discussed these downstream 
elements.  He did not identify and/or submit any additional 
evidence in response to that letter to warrant again 
readjudicating his claim and providing a supplemental SOC 
(SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a SOC or 
SSOC, is sufficient to cure a timing defect).

Turning to his earlier effective date claim, as for the 
timing of the VCAA notice, this claim initially arose in 
September 2005 after receipt of his notice of disagreement 
(NOD) (which also included his request for an earlier 
effective date) with the August 2005 rating decision that had 
increased his disability rating for PTSD from 30 to 50 
percent.  Thereafter the RO initially adjudicated his 
downstream earlier-effective-date claim in the April 2006 SOC 
and then readjudicated it in the SSOC - sent later in April 
2006, based on the additional evidence received since the 
initial adjudication.  See again Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  Both the SOC and SSOC issued 
in April 2006 apprised the veteran of the requirements for 
obtaining an earlier effective date.  Huston v. Principi, 17 
Vet. App. 195 (2003) (the VCAA requires that VA inform the 
veteran that evidence of an earlier-filed claim, which did 
not become final and binding, is necessary to substantiate a 
claim for an earlier effective date).  So no further notice 
is required in this case and the Board finds no evidence of 
prejudicial error in proceeding with final appellate 
consideration of the veteran's claims at this time.  See 
Bernard v. Brown, 4 Vet. App. 384(1993) (indicating the Board 
must explain why it is not prejudicial to the veteran to 
address an issue on appeal if it has not been addressed by 
the RO in the first instance).

The Federal Circuit Court has held that any error by VA in 
providing the VCAA notice required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), concerning any element of a claim, 
is presumed prejudicial, and that once an error is identified 
the burden shifts to VA to show the error was harmless.  See 
Sanders v. Nicholson, 487 F.3d 881 (2007); Simmons v. 
Nicholson, 487 F.3d 892 (2007), 

Here, for the reasons mentioned, the veteran has received all 
of the required notice; the VCAA's provisions have been 
considered and complied with.  He was notified and aware of 
the evidence needed to substantiate his claims, the avenues 
through which he might obtain the evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining the evidence.  There is no indication there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to him.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); Bernard v. Brown, 4 
Vet. App. 384 (1993).  Any error in the sequence of events or 
content of the VCAA notice is not shown to have any effect on 
the case or to cause injury to him.  Thus, any such error is 
harmless and does not prohibit consideration of his claims on 
the merits at this juncture.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Factual Background

In May 2001 and June 2002 the RO received statements from the 
Clinical Director of Collaborative Psychiatric Associates.  
The Director explained that he had been treating the veteran 
since April 2001 for PTSD.  He noted that a previous 
evaluation had suggested the veteran's symptoms were due to 
drug and alcohol use, however, he disagreed with that 
assessment and indicated the veteran had been free of 
drug or alcohol use for over 10 years.  But the June 2002 
statement from the Clinical Director specifically indicated 
the veteran's PTSD symptoms had diminished in intensity (not 
worsened), and that his coping skills also had improved as a 
result of his consistent treatment.



In June 2001 the veteran had a VA mental status evaluation.  
During the evaluation, he noted that he had worked for the U. 
S. Postal Service for 30 years when he started having 
emotional problems.  He received psychiatric treatment and 
was in therapy once a week and saw a psychiatrist once a 
month.  He reported difficulty sleeping and nightmares once a 
week.  He startled to sudden noise and experienced flashbacks 
of Vietnam.  He indicated that most of his time he was 
isolated, but that he lived with the mother of his nine year 
old child.  He had no interest in any social activities and 
avoided any reminders of the war.  He had feelings of guilt 
and depression.  During the objective clinical portion of the 
evaluation, he looked his age and was casually dressed.  His 
answers to questions were relevant and at times 
circumstantial.  He denied experiencing any hallucinations or 
persecutions.  His affect was constricted and he became 
depressed when talking about traumatic experiences.  He was 
oriented but had problems remembering things.  His insight 
and judgment were fair.  The Axis I diagnosis was PTSD, 
severe, chronic.  The Global Assessment of Functioning (GAF) 
score was 65.

The report of a private mental status evaluation also 
conducted in June 2001 shows complaints of flashback and 
nightmares.  The veteran again denied any homicidal or 
suicidal ideation.  In terms of social activities he reported 
that he enjoyed bowling, but that he had stopped due to his 
physical health.  His appearance was neat, his behavior was 
calm, he was alert, his speech was normal, his affect was 
appropriate to content and his memory was grossly intact.  
His fund of knowledge and insight were both fair.  His mood 
was worried, but his thought process was goal directed.  The 
Axis I diagnosis was rule out PTSD and depression.  The GAF 
score was 50.

VA outpatient treatment records dated from 2001 to 2005 
reflect that the veteran began receiving treatment at the VA 
clinic for PTSD in 2001.  The report of a January 2002 
outpatient evaluation noted he was responsive, verbally 
effective and tearful.  He was appropriate in speech, dress 
and manner, but depressed and concerned about losing control 
of his anger.  He was not suicidal or homicidal.  The vast 
amount of these records continues to report chronic PTSD 
symptoms.



Pertinent Laws and Regulations

Disability Ratings - in General

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities (Rating Schedule) and are 
intended to represent the average impairment of earning 
capacity resulting from disability.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes 
identify the various disabilities.  See 38 C.F.R. Part 4.

As already alluded to, the Court has held that an appeal from 
an initial rating is a separate and distinct claim from the 
more traditional claim for an increased rating.  See 
Fenderson v. West, 12 Vet App 119 (1999).  When assigning an 
initial rating, the rule from Francisco v. Brown, 7 Vet. App. 
55, 58 (1994), that the present level of disability is of 
primary importance, is not applicable.  Therefore, at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on facts found, a practice 
known as a "staged" rating.  See Fenderson, 12 Vet. App. 
at 125-26.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  All reasonable doubt is 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Specific Rating Criteria for PTSD

For the initial period at issue, from December 19, 2000 to 
August 9, 2005, the veteran's PTSD was evaluated as 30-
percent disabling under 38 C.F.R. § 4.130, DC 9411.



A 30 percent is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
normal routine behavior, self-care, and conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment; mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A higher 70 percent rating requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

The maximum 100 percent rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance or minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.



GAF

The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).

GAF scores ranging between 71 and 80 reflect that if symptoms 
are present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  

GAF scores ranging between 61 and 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.

GAF scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or 
co-workers).



GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).

GAF scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).

A GAF score of 21 to 30 is defined as behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).

A GAF score of 11 to 20 denotes some danger of hurting one's 
self or others (e.g., suicide attempts without clear 
expectation of death; frequently violent; manic excitement) 
or occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication 
(e.g., largely incoherent or mute).

A GAF score of 1 to 10 is assigned when the person is in 
persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death.

See 38 C.F.R. § 4.130 [incorporating by reference VA's 
adoption of the DSM-IV, for rating purposes] (2006).



Analysis of Whether the Veteran was Entitled to a Rating 
Higher than 30 Percent for his PTSD from December 19, 2000 to 
August 9, 2005

There is insufficient evidence to conclude the veteran met 
the requirements for a rating higher than 30 percent for his 
PTSD during this initial period in question.  The reports of 
his June 2001 mental status evaluations - by VA and a 
private clinic, are the primary medical evidence in making 
this determination.  A review of this evidence reflects that 
his main psychiatric symptoms were flashbacks, nightmares, 
depression, difficulty sleeping, and an exaggerated startle 
response.  However, neither examination - for example, 
documented any findings of flattened affect, impaired speech, 
panic attacks, impaired judgment, impaired abstract thinking, 
disturbances of motivation and mood, or difficulty in 
establishing effective work and social relationships.  
Although the report of the June 2001 VA examination indicated 
the veteran's affect was constricted, the report of the 
private evaluation that same month revealed that his 
appearance was neat, that his speech was normal, and that his 
affect was appropriate.  Also, his thought processes were 
goal directed and his thought content was unremarkable for 
any suicidal or homicidal ideations.  Both examinations also 
revealed that his insight and judgment were fair.  And 
although the June 2001 VA examination reported that he had 
problems remembering things, the private evaluation - again, 
that very same month, found his memory to be grossly intact.

Aside from this evidence, the more recent June 2002 statement 
from the Clinical Director specifically indicated the 
veteran's PTSD symptoms had diminished in intensity (i.e., 
were not worsening, rather, getting better), and though he 
was still in need of continuing treatment, his skills needed 
to cope with his PTSD had improved.  This description of the 
overall severity of the PTSD at that time, while not 
altogether dispositive of the claim, is nonetheless probative 
evidence to be considered in determining whether the veteran 
deserved a higher rating.  See 38 C.F.R. §§ 4.2, 4.6.  And it 
clearly indicates he did not.



As for his GAF scores, on one occasion in June 2001 it was 
only 50, whereas on another occasion that same month it was 
significantly higher - 65.  As mentioned, a GAF score of 50 
is indicative of serious symptoms such as suicidal ideation, 
severe obsessional rituals, and frequent shoplifting, which 
generally have not been shown during the objective clinical 
portions of the evaluations conducted prior to August 10, 
2005.  And the noticeably higher GAF score of 65 is 
indicative of only some mild symptoms (e.g., a depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  The objective clinical findings 
mentioned show that, all things considered, the veteran's 
mental status was more reflective of his GAF score of 65 than 
it was of the lower score of 50.  Note also that his 
depressed mood and chronic sleep impairment are specifically 
accounted for in his existing 30 percent rating.

So, overall, the Board finds that the evidence discussed 
above does not show a level of symptomatology reflective of a 
rating at the higher 50 percent level, again, at least for 
this initial period at issue.  In reaching this conclusion 
the Board has given due consideration to the provisions of 38 
C.F.R. § 4.7 and the doctrine of reasonable doubt, 38 C.F.R. 
§ 4.3.  Since, however, for the reasons mentioned, 
the preponderance of the evidence is against the claim, this 
doctrine does not apply.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

Fenderson Considerations

The veteran already has what amounts to be a "staged" 
rating since his PTSD was rated as 30-percent disabling from 
December 19, 2000 through August 9, 2005, and as 50-percent 
disabling as of August 10, 2005, to account for the 
increasing severity of this condition.  See Fenderson, 12 
Vet. App. at 125-26.  At no time was the veteran more than 
30-percent disabled, on account of his PTSD, prior to 
receiving the higher 50 percent rating.



Extraschedular Rating

The Board has also considered whether the veteran is entitled 
to a higher rating on an extra-schedular basis.  But the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1) (2006).  There has been no showing by the veteran 
that his PTSD has resulted in marked interference with his 
employment (that is, beyond that contemplated by his current 
schedular rating) or necessitated frequent periods of 
hospitalization.  Rather, at the time of his June 2001 VA 
examination, he had worked for the U. S. Post Office for 30 
years, albeit, according to him, with increasing difficulty.  
But to the extent his employment was affected, if any, 
between December 19, 2000 and August 9, 2005, his 30 percent 
rating contemplates this.  See 38 C.F.R. § 4.1 indicating 
that, generally, the degrees of disability specified [in the 
Rating Schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  Also consider that the veteran testified 
during his videoconference hearing that he had last worked at 
the U. S. Post Office in February 2006, so his employment 
there ended after the relevant time period in question - 
from December 19, 2000 to August 9, 2005.  Moreover, he has 
not required hospitalization - much less frequently, for 
treatment of his PTSD; most, if not all, of his evaluation 
and treatment instead has been on an outpatient basis.  So 
there are no legitimate grounds for referring this case to 
the Director of VA's Compensation and Pension Service for 
extra-schedular consideration.  See, e.g., Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).



Whether the Veteran is Entitled to an Effective Date Earlier 
than August 10, 2005, for the 50 Percent Rating for his PTSD

The effective date of a grant of an increased rating is the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, if the claim is 
received within one year from that date; otherwise, the 
effective date is the later of the date of increase in 
disability or the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(b)(2) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.400(o)(2); Harper v. Brown, 10 Vet. App. 125, 126-27 
(1997).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).

The criteria found in 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2) are applicable only where the increase precedes 
the claim, provided also that the claim is received within 
one year after the increase.  In these cases, the Board must 
determine under the evidence of record the earliest date that 
the increased rating was ascertainable.  Hazan v. Gober, 10 
Vet. App. 511, 521-22 (1997); Harper v. Brown, 10 Vet. App. 
125, 126 (1997); VAOPGCPREC 12-98, 63 Fed. Reg. 56705 (1998).

In June 1989, January 1997 and May 1998, the RO received the 
veteran's formal and informal claims for service connection 
for PTSD.  After submission of each claim the RO repeatedly 
instructed him to submit evidence substantiating his claim.  
But he unfortunately did not.  During his videoconference 
hearing, he testified that it was not until about 1999 (so 
even later) that he even learned he had PTSD.  This is 
important to keep in mind because perhaps the most 
fundamental requirement for establishing his initial, 
underlying entitlement to service connection is that he 
needed to first have proof he had PTSD - which usually comes 
in the way of a clinical diagnosis of this condition in 
accordance with the requirements of DSM-IV.  See 38 C.F.R. 
§ 3.304(f); Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) 
(Service connection presupposes a current diagnosis of the 
claimed disability).

On December 19, 2000 the veteran again filed a formal claim 
for service connection for PTSD.  And subsequently, in 
September 2001, the RO granted service connection for PTSD 
and assigned a 30 percent initial rating, 
retroactively effective from December 19, 2000, the date of 
receipt of his claim.  He appealed for a higher initial 
rating and the RO's August 2005 decision, during the pendency 
of his appeal, increased his rating to 50 percent, but only 
effective as of August 10, 2005, the date of a VA 
examination, and the date the RO found that an increase in 
disability was first shown (i.e., factually ascertainable).

During the videoconference hearing, the veteran's 
representative indicated they want the higher 50 percent 
rating to also date back to December 19, 2000, since the 
veteran timely appealed his initial 30 percent rating and 
continually prosecuted his claim until (and even since) 
receiving the higher 50 percent rating.  This argument is 
tantamount to saying that, because he was 50-percent disabled 
on account of his PTSD as of August 10, 2005, it necessarily 
follows that he was also 
50-percent disabled on account of this condition several 
years earlier - as of December 19, 2000, when he filed his 
most recent claim.  But the date of his entitlement to the 
award of benefits for PTSD does not necessarily equal the 
date of his entitlement to a certain rating for this 
condition.  See Meeks v. West, 216 F.3d 1363 (Fed. Cir. 
2000).  And for all of the reasons already discussed, 
the preponderance of the evidence of record prior to August 
10, 2005, did not show he was entitled to a rating higher 
than 30 percent for his PTSD - so it was not factually 
ascertainable during the immediately preceding years that he 
deserved the higher 50 percent rating.  He and his 
representative merely saying it does not make it true.



As explained, there is no competent medical evidence prior to 
August 10, 2005, showing the veteran experienced occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  See 38 
C.F.R. § 4.130, DC 9411.

As the medical evidence does not show the veteran's PTSD met 
the criteria for a 50 percent rating prior to August 10, 
2005, an earlier effective date for this higher level of 
rating is not warranted.  And as the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).


ORDER

The claim for an initial rating higher than 30 percent for 
PTSD, from December 19, 2000 to August 9, 2005, is denied.

The claim for an effective date earlier than August 10, 2005 
for the higher 50 percent rating for the PTSD is also denied.




REMAND

As mentioned, the veteran has had a higher 50 percent rating 
for his PTSD effectively since August 10, 2005.  But he 
believes the condition is now even more severe, thereby 
warranting an even higher rating, pointing out he has been 
unable to work because of the condition since February 2006 
(Hr'g. Tr., pg. 13).

The veteran was last examined to determine the severity of 
his PTSD on August 10, 2005, and the results of that 
evaluation provided the medical basis for increasing his 
rating to the higher 50 percent level.  Since, however, there 
are indications the condition may now be even more severe, 
another examination is needed to determine the current 
severity of his PTSD.  See, e.g., Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994) (the Court determined the Board should 
have ordered contemporaneous examination of the veteran 
because a 23-month old exam was too remote in time to 
adequately support the decision in an appeal for an 
increased rating); see, too, Allday v. Brown, 7 Vet. App. 
517, 526 (1995) (where the record does not adequately reveal 
current state of claimant's disability, fulfillment of the 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the previous examination).  See, as 
well, VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 
Vet. App. 400 (1997); and Green v. Derwinski, 1 Vet. App. 121 
(1991).



Accordingly, this claim is REMANDED for the following 
development and consideration:

1.  Schedule the veteran for another VA 
psychiatric examination to obtain a 
medical opinion concerning the current 
severity of his PTSD.  The claims file 
should be made available to and reviewed 
by the examiner for the veteran's 
pertinent medical history.  The examiner 
should identify all of the symptoms or 
manifestations of the veteran's PTSD.  
The examiner should comment on the 
severity of the symptoms and the impact 
they have on the veteran's daily 
functioning.  The examiner should assign 
a GAF score and explain what it means.  
The examiner should also indicate 
whether the PTSD prevents the veteran 
from obtaining and maintaining 
substantially gainful employment.  
[Note:  he reports last working for the 
U.S. Postal Service in February 2006.]

2.  Then readjudicate the claim for a 
rating higher than 50 percent for the 
PTSD, since August 10, 2005, in light of 
the additional evidence obtained.  If 
this claim is  not granted to the 
veteran's satisfaction, send him and his 
representative another SSOC and give 
them time to respond to it before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


